                               UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA


TIMOTHY RAY BAKER,

                   Plaintiff,                           No. 2:15-cv-00248 TLN AC P
          vs.
                                                        AMENDED1
J. MACOMBER, et al.,                                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM
                   Defendants.
                                               /

        Timothy Ray Baker, inmate CDCR # K62174, a necessary and material witness in trial
proceedings in this case commencing Monday, April 27, 2020, is confined in Salinas Valley
State Prison (SVSP), in the custody of the Warden; in order to secure this inmate’s attendance it
is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate to Courtroom No. 2, on the 15th Floor of the United States District
Court, 501 I Street, Sacramento, California 95814, before the Honorable Troy L. Nunley,
United States District Judge, on Monday, April 27, 2020, at 9:00 a.m.

          ACCORDINGLY, IT IS HEREBY ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place noted above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison-Sacramento.

                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, SVSP, P.O. Box 1020, Soledad, California 93960-1020

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, and from day to day until completion of
the proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
DATED: March 4, 2020




1
    This writ is amended to correct typographical errors in the original writ.
